HOBSON, Justice.
This is a petition for writ of certiorari seeking review of certain orders of the Florida Milk Commission. Petitioner alleged that it had originally sought a statutory review of these orders in the Circuit Court of Leon County pursuant to F.S. § 501.09(5), F.S.A. On January 24, 1958, however, this court filed its opinion in the case of Codomo v. Shaw, 99 So.2d 849, whereupon the Commission moved to dismiss the statutory appeal in the circuit court, in reliance upon the Codorno case. The disposition of the motion does not appear from the petition.
Under the Codomo case, supra, the appellate procedure provided for in F.S. § 501.09(5), F.S.A. has been superseded by the Florida Appellate Rules and the challenged orders are reviewable only by petition for certiorari as provided by the Rules. Also, as in the Codorno case, no powers have been provided by law which would authorize the district courts of appeal to review the orders complained of. Jurisdiction to review such orders is presently lodged only in this court and in the circuit courts. As a matter of judicial administration, this court will not ordinarily issue the writ of certiorari to review the rulings of an administrative board so long as a court of inferior jurisdiction is empowered to issue it. Accordingly, under Rule 2.1, subd. a(5) (d), Florida Appellate Rules, the petition for certiorari and other papers filed in this court will, at the expiration of five days from the filing of this opinion, be transferred to the Clerk of the Circuit Court of the Second Judicial Circuit, Leon County, Florida. The petition will thenceforth be treated as it had originally been filed in that court. Rule 2.1 subd. a(5) (d), supra; Codorno v. Shaw, supra, 99 So.2d 849.
Petitioner has filed in this court a motion for a thirty day extension of time to file the certified transcript required by Rule 4.5, subd. c (1), Florida Appellate Rules, and ten days after receipt of the transcript from the Commission to file its brief. The grounds for this motion are that counsel for the Commission has stated that he will need the additional time to prepare the transcript, and petitioner will need the transcript to complete its brief. Respondents do not oppose this motion, but request that our order allow them (respondents) thirty days after receipt of petitioner’s brief within which to file their (respondents’) brief. Since this court has jurisdiction of the cause and will continue to retain such jurisdiction until *396the transfer order becomes effective, and since time may be running short because of the uncertain procedural situation which has confronted the parties, the motion of petitioner for extension of time is granted. The “request” by respondents, insofar as it may be considered a motion for extension of time, is denied, without prejudice to respondents to present such motion to the circuit court as they may be advised.
No oral argument is desired or will be permitted by this court upon any of the matters considered and resolved herein.
An order will be prepard in accordance with this opinion.
TERRELL, C. J., and THOMAS, ROBERTS and DREW, JJ., concur.